Citation Nr: 0803282	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  93-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claim of entitlement 
to a total disability rating based on individual 
unemployability.  This issue was remanded in August 2003, 
December 2005, and March 2007 for further development, and 
now returns again before the Board.


FINDINGS OF FACT

1.  The veteran is currently service-connected for a low back 
strain, evaluated as 20 percent disabled prior to October 17, 
2001, and as 40 percent disabled from October 17, 2001, for 
dermatophytosis pedis, tinea pedis, and tinea unguum, 
evaluated as 30 percent disabling, chronic conjunctivitis 
with pterygium, evaluated as 10 percent disabling, 
hypertension, evaluated as 10 percent disabling, and status 
post acute myocardial infarction, evaluated as 100 percent 
disabling from September 4, 2001, and as 10 percent disabling 
from January 1, 2002.  These ratings combine to a total 
evaluation of 60 percent from March 26, 1992, 100 percent 
from September 4, 2001 (following his myocardial infarction), 
and 70 percent from January 1, 2002.  The veteran also has 
several nonservice connected disabilities, to include 
diabetes, a cervical spine disability and a psychiatric 
disorder.

2.  The veteran is not precluded from securing or following 
substantially gainful employment due solely to his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated September 2001, January 2006, and 
April 2007, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claim 
numerous times.  The veteran has received several medical 
evaluations in conjunction with this appeal.  The duties to 
notify and assist have been met, as to those claims being 
decided on this appeal.

The veteran contends that service connection is warranted for 
individual unemployability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2007).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2007).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the appellant is service-connected 
for a low back strain, evaluated as 20 percent disabling 
prior to October 17, 2001, and as 40 percent disabling from 
October 17, 2001, for dermatophytosis pedis, tinea pedis, and 
tinea unguum, evaluated as 30 percent disabling, chronic 
conjunctivitis with pterygium, evaluated as 10 percent 
disabling, hypertension, evaluated as 10 percent disabling, 
and status post acute myocardial infarction, evaluated as 100 
percent disabling from September 4, 2001, and as 10 percent 
disabling from January 1, 2002.  As such, for at least part 
of the appeal period, the veteran does meet the schedular 
criteria for a grant of total disability due to individual 
unemployability.

However, meeting the schedular criteria is not the only 
requirement for a grant of total disability due to individual 
unemployability.  As noted above, the veteran must also be 
found to be unable to secure or follow a substantially 
gainful occupation as a result of his service- connected 
disabilities.  Reviewing the evidence from a series of VA 
examinations performed in May 2007 fails to show that the 
veteran is unable to work due solely to his service connected 
disabilities.  In this regard, the veteran's hypertension 
examination indicated that, based solely on his hypertension 
condition, the veteran was not able obtain and secure a 
financially gainful job, requiring beyond light type work.  
The examiner indicated that the veteran would do well in a 
desk type work, answering the phone and/or doing paperwork.  
Similarly, a May 2007 report of VA heart examination 
indicated that, due to the veteran's service connected heart 
disease, he was not able to obtain and secure a financially 
gainful job requiring beyond light work, though he would do 
well at desk work.

A May 2007 report of VA spine examination indicated that, due 
to both his service connected and non service connected 
spinal conditions, the veteran would be unable to work in 
construction as he did before, and would be restricted to a 
light duty administrative job.  A May 2007 report of skin 
examination indicated that the veteran's service connected 
skin conditions did not affect his ability to work unless he 
were exposed to a hot and humid environment.  A May 2007 
report of eye examination noted that the veteran's service 
connected eye condition did not interfere with his ability to 
work, although he had significant non service connected eye 
disabilities.

Thus, this most recent evidence appears to indicate that the 
veteran is not rendered completely unemployable due to his 
service connected conditions.  All of the veteran's recent VA 
examinations indicate that he would be able to engage in 
light duty work.  The veteran has at times indicated that he 
finished high school, or only reached the 10th grade; the 
Board also notes that the evidence shows that the veteran is 
in receipt of Social Security benefits primarily because of a 
non service connected psychiatric disability, with only a 
secondary diagnosis of orthopedic disabilities.  Considering 
the overall evidence of record, the Board finds that the 
veteran has been unemployed for over 25 years, and remains 
unemployed, primarily due to non service connected disability 
and that considering the degree of impairment due to service-
connected disability alone, he is not precluded from pursuing 
and maintaining gainful employment.

Although a February 2006 report of VA general medical 
examination indicated that the veteran would not be able to 
return to work due to back strain, the Board finds that this 
appears to be reported history of the veteran, not an 
examiner's opinion.  Furthermore, this opinion does not 
distinguish between the veteran's service connected low back 
disability and nonservice connected cervical spine 
disability.  For these reasons, the Board finds this opinion 
to be of minimal probative value.

While the veteran does have significant impairment of 
employment due to his service connected disabilities, the 
Board finds that this level of employment impairment is 
adequately reflected in the percentage evaluation the veteran 
is receiving.

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


